OPINION — AG — ** SCHOOL BOARD — VACANCY — EXPIRATION ** STATEMENT OF FACT: " SHALL MR. J. LEWALLEN, A MEMBER OF A SCHOOL BOARD, WHO WAS APPOINTED BEFORE JULY 1, 1949, TO A VACANCY CREATED BY A RESIGNATION OF A MEMBER OF THE BOARD OF EDUCATION WHOSE TERM WOULD HAVE EXPIRED IN MARCH OF 1951 BE REQUIRED TO STAND FOR ELECTION ON MARCH 28, 1950 ? " — MR. LEWALLEN, WHO WAS APPOINTED TO FILL A VACANCY ON SAID BOARD OF EDUCATION BEFORE JULY 1, 1049 AND WHOSE PREDECESSOR HAD A TERM EXPIRING IN 1951, IS ENTITLED TO HOLD HIS OFFICE UNTIL HIS SUCCESSOR HAS BEEN DULY ELECTED AND QUALIFIED, AND THAT SINCE THERE IS NO STATUTORY AUTHORITY FOR FILING SUCH OFFICE FOR THE UNEXPIRED TERM AT THE REGULAR SCHOOL DISTRICT ELECTION TO BE HELD THIS YEAR, HE IS ENTITLED TO CONTINUE IN SUCH OFFICE UNTIL 1951 (AT THE REGULAR TIME FOR ELECTING A PERSON TO SUCH OFFICE), AND THAT NO PERSON SHOULD BE ELECTED TO SAID OFFICE THIS YEAR. (SUCCESSORS, VACANCIES) CITE: 70 O.S. 4-8 [70-4-8] (REPEALED) (J. H. JOHNSON)